DETAILED ACTION
	This office action is in response to the application filed on June 22, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 06/22/2020.  These drawings are acceptable.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a boost converter comprises: 
a tunable inductive element, coupled to the voltage divider circuit, wherein a total inductance of the tunable inductive element is adjustable according to the first control voltage; a power switch element, selectively coupling the tunable inductive element to a ground voltage according to a clock voltage; a second comparator, comparing the first control voltage with a second reference voltage, so as to generate a second control voltage; and an output stage circuit, coupled to the tunable inductive element and the power switch element, and generating an output voltage according to a third reference 
Dependent claims 2-15 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708. The examiner can normally be reached Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/David A. Singh/Examiner, Art Unit 2838  

/JUE ZHANG/Primary Examiner, Art Unit 2838